DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4, 5, 7, 13-15 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Hadwen et al. (US 20100060562).
Re claim 1: Hadwen teaches an optical sensor arrangement (fig. 18b, 20, 23, 24, 30 and 31), comprising a photodiode (7), a dummy photodiode (20), an analog-to-digital converter (51/81), a first switch (47) which couples the photodiode (7) to an input of the analog-to-digital converter (51/81) and a second switch (50) which couples the dummy photodiode (20) to the input of the analog-to-digital converter (51/81) (see fig. 18b).
Re claim 4: Hadwen teaches the optical sensor arrangement wherein the analog-to-digital converter (51/81) is designed to generate a digital output signal with a first value representing a value of a dummy current of the dummy photodiode (20) in a reference phase (paragraphs 277-279) and to generate the digital output signal with a second value representing a value of a photodiode current of the photodiode (7) in a measurement phase (paragraphs 281-283).
Re claim 5: Hadwen teaches the optical sensor arrangement, wherein the analog-to-digital converter (51/81) comprises an amplifier (51) with an input and an output and wherein the first and the second switch (47, 50) are coupled to the input of the amplifier (51) via the input of the analog-to-digital converter (51/81) (see fig. 18b).

Re claim 13: Hadwen teaches the optical sensor arrangement, wherein the dummy photodiode (20) is implemented as an additional photodiode that is covered by a light shielding cover (paragraph 289 and 261, see fig. 18b).
Re claim 14: Hadwen teaches a method for optical sensing (fig. 18b, 20, 23, 24, 30 and 31), comprising generating a dummy current by a dummy photodiode (20), providing the dummy current to an analog-to-digital converter (51/81) in a reference phase (paragraph 277-279), and determining a first value of a digital output signal as a function of the dummy current by the analog-to-digital converter (51/81) (paragraphs 277-279), and generating a photodiode current by a photodiode (7), providing the photodiode current to the analog-to-digital converter (51/81) in a measurement phase (paragraphs 281-283), and determining a second value of the digital output signal as a function of the photodiode current by the analog-to-digital converter (51/81) (paragraphs 281-283).
Re claim 15: Hadwen teaches the method, wherein the dummy photodiode (20) is implemented as an additional photodiode that is covered by a light shielding cover (paragraph 289 and 261, see fig. 18b).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 12, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hadwen et al. (US 20100060562) in view of Chua et al. (US 20140263972).
Re claim 2: Hadwen teaches the analog-to-digital converter (51/81), but does not specifically teach wherein the analog-to-digital converter is realized as a charge balancing analog-to-digital converter. Chua teaches wherein an analog-to-digital converter (22/23) is realized as a charge balancing analog-to-digital converter (paragraph 21). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use a charge balance analog-to-digital converter similar to Chua as the analog-to-digital converter of Hadwen in order to more efficiently transmit the output signal in a noisy environment providing for higher quality ambient light detection.
Re claim 12: Hadwen teaches the photodiode (7), the dummy photodiode (20), the analog-to-digital converter (51/81), the first switch (47) which couples the photodiode (7) to an input of the analog-to-digital converter (51/81) and the second switch (50) which couples the dummy photodiode (20) to the input of the analog-to-digital converter (51/81) (see fig. 18b), but does not specifically teach wherein the 
Re claim 16: Hadwen teaches generating a dummy current by a dummy photodiode (20), providing the dummy current to an analog-to-digital converter (51/81) in a reference phase (paragraph 277-279), and determining a first value of a digital output signal as a function of the dummy current by the analog-to-digital converter (51/81) (paragraphs 277-279), and generating a photodiode current by a photodiode (7), providing the photodiode current to the analog-to-digital converter (51/81) in a measurement phase (paragraphs 281-283), and determining a second value of the digital output signal as a function of the photodiode current by the analog-to-digital converter (51/81) (paragraphs 281-283), but does not specifically teach a further analog 
Re claim 17: Hadwen teaches generating a dummy current by a dummy photodiode (20), providing the dummy current to an analog-to-digital converter (51/81) in a reference phase (paragraph 277-279), and determining a first value of a digital output signal as a function of the dummy current by the analog-to-digital converter (51/81) (paragraphs 277-279), and generating a photodiode current by a photodiode (7), providing the photodiode current to the analog-to-digital converter (51/81) in a measurement phase (paragraphs 281-283), and determining a second value of the digital output signal as a function of the photodiode current by the analog-to-digital converter (51/81) (paragraphs 281-283), but does not specifically teach wherein in the measurement phase, the dummy current is provided to at least a further analog-to-digital converter, and in the reference phase, at least a further photodiode current of at least a further photodiode is applied to the at least a further analog-to-digital converter. Chua teaches in a measurement phase, a dummy current (352, 351) is provided to at .

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hadwen et al. (US 20100060562) in view of Saravanan et al. (GB 2426814).
Re claim 3: Hadwen teaches the optical sensor arrangement (fig. 18b, 20, 23, 24, 30 and 31), comprising the photodiode (7), the dummy photodiode (20), the analog-to-digital converter (51/81), the first switch (47) which couples the photodiode (7) to an input of the analog-to-digital converter (51/81) and the second switch (50) which couples the dummy photodiode (20) to the input of the analog-to-digital converter (51/81) (see fig. 18b), but does not specifically teach wherein the optical sensor arrangement comprises a third switch which couples a photodiode to a reference potential terminal and a fourth switch which couples the dummy photodiode to the reference potential terminal. Saravanan teaches wherein an optical sensor arrangement comprises a third switch (228) which couples a photodiode (202) to a reference potential terminal (see fig. 2) and a fourth switch (230) which couples the dummy photodiode (204) to the reference potential terminal (see fig. 2). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further .

Claims 6, 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hadwen et al. (US 20100060562) in view of Xu et al. (US 20150102209).
Re claim 6: Hadwen teaches the optical sensor arrangement, wherein the analog-to-digital converter (51/81) comprises an amplifier (51) with an input and an output and wherein the first and the second switch (47, 50) are coupled to the input of the amplifier (51) via the input of the analog-to-digital converter (51/81) (see fig. 18b), but does not specifically teach wherein the analog-to-digital converter comprises an input switch that couples the input of the amplifier to a reference potential terminal. Xu teaches an analog-to-digital converter (12) comprises an input switch (33) that couples an input of an amplifier (16) to a reference potential terminal (Vrefin) (fig. 1b). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further include an input switch similar to Xu with the amplifier of the analog to digital converter of Hadwen in order to discharge the circuit providing for a reduction in noise and higher quality light detection.
Re claim 8: Hadwen teaches the optical sensor arrangement, wherein the analog-to-digital converter (51/81) comprises a switch (53) that couples an electrode of the integrating capacitor (52) (fig. 18b), but does not specifically teach coupled to a voltage terminal. Xu teaches an initialization switch (34) that couples an electrode of an integrating capacitor (20) to a voltage terminal (Vref1) (see fig. 1b). It would have been 
Re claim 9: Hadwen teaches the optical sensor arrangement, wherein the analog-to-digital converter (51/81) comprises a switch (53) that couples an electrode of the integrating capacitor (52) (fig. 18b), but does not specifically teach wherein the analog-to-digital converter comprises an open loop switch that couples an electrode of the integrating capacitor to the output of the amplifier. Xu teaches an analog-to-digital converter (12) comprises an open loop switch (79) that couples an electrode of an integrating capacitor (20) to an output of an amplifier (15) (fig. 4b). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further include an open loop switch similar to Xu with the amplifier and capacitor of the analog to digital converter of Hadwen in order to increase the gain of the circuit providing for a reduction in noise and higher quality output of the light detection.
Re claim 10: Haden teaches wherein the analog-to-digital converter (51/81) comprises an amplifier (51) with an input and an output (fig. 18b), but does not specifically teach wherein the analog-to-digital converter comprises a comparator having an input that is connected to the output of the amplifier. Xu teaches and analog-to-digital converter (12) comprises a comparator (22) having an input that is connected to an output of an amplifier (15) (see fig. 1b). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further include a comparator similar to Xu with the amplifier of the analog to digital converter of Hadwen in order to 
Re claim 11: Haden teaches wherein the analog-to-digital converter (51/81) comprises an amplifier (51) with an input and an output (fig. 18b), but does not specifically teach wherein the analog-to-digital converter comprises a reference capacitor circuit which is coupled to the input of the amplifier and which is designed for providing a charge packet to the input of the amplifier. Xu teaches wherein an analog-to-digital converter (12) comprises a reference capacitor circuit (29) which is coupled to an input of an amplifier (15) and which is designed for providing a charge packet to the input of the amplifier (15) (see fig. 1b, paragraph 40). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further include a reference capacitor circuit similar to Xu with the amplifier of the analog to digital converter of Hadwen in order to increase the gain of the circuit providing for a reduction in noise and higher quality output of the light detection.

Allowable Subject Matter
Claims 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regards to claim 18, the prior art of record individually or in combination fails to teach the optical sensor arrangement according to claims 4 and 1 as claimed, more specifically in combination with wherein a size of the dummy photodiode is different from a size of the photodiode, and wherein the optical sensor arrangement comprises a logic circuit that calculates an optical signal by multiplying the first value of the digital output signal by a factor and then subtracting the result from the second value of the digital output signal.
In regards to claim 19, the prior art of record individually or in combination fails to teach the optical sensor arrangement according to claims 4 and 1 as claimed, more specifically in combination with wherein a size of the dummy photodiode is identical with a size of the photodiode, and wherein the optical sensor arrangement comprises a logic circuit that calculates an optical signal by subtracting the first value of the digital output signal from the second value of the digital output signal.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D BENNETT whose telephone number is (571)270-3419. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/JENNIFER D BENNETT/Examiner, Art Unit 2878